 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDArmored Transport of California, Inc. and Currencyand Securities Handlers Association. Case 31-CA-15654April 22, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn September 11, 1987, Administrative LawJudge Frederick C. Herzog issued the attached de-cision. The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed limitedexceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,1 andconclusions, as explained below, and to adopt therecommended Order as modified.2The Respondent has excepted to a number of thejudge's conclusions. In order to discuss the specificexceptions, a review of the factual background isnecessary. As set forth in the judge's decision, theUnion represents employees in single facility unitsat several of the Respondent's numerous Californiafacilities•Los Angeles, Ventura, Santa Maria, Sac-ramento, and Oakland. These proceedings involveonly the Los Angeles and Ventura locations, wherethe Union prevailed in representation elections heldin July 1984 and March 1985, respectively.The judge found that negotiations in the Los An-geles unit began in 1985 and culminated in the Re-spondent's implementation of a final offer, whichincluded a reduction in employee wages. The re-ductions were announced in a letter dated October11, 1985,3 from the Respondent's president to allemployees. The letter, set forth fully in the judge'sdecision, states in relevant part that the Respondentwill experience decreased revenues in amounts ex-ceeding $2 million per year owing to the loss of amajor customer. With respect to that customer, theletter states "we lost all our work in all offices"where certain classifications of wages exceededspecified amounts. In addition to informing em-ployees of further customer and revenue losses, andThe judge's recitation in sec III,B of his decision of the text of theRespondent's February 28, 1986 letter to the Union is corrected at sen-tence four of item 4 to read, "Armored's negotiation posture has beenand is now that it needs.2 We have modified the judge's recommended Order to include a pro-vision that the Respondent furnish the Union with the financial informa-tion requested in the Union's letter of February 19, 1986, to the extentsuch information has not already been provided.3 All dates are 1985 unless otherwise indicated.of price reductions given to unspecified customers"Mil order to avoid losing jobs and disruptingroutes," the letter refers to internal thefts and dou-bled workmen's compensation and accident insur-ance costs. The letter then indicates that: "Whatthis all adds up to is that Armored Transport canno longer pay its employees from two to sevendollars more per hour than the competitors whoare taking our business and your jobs." Thus, theletter informs employees that effective November1, overtime pay in all offices will be paid only afteran increased number of hours are worked. Further,the letter announces that employees in the Re-spondent's Los Angeles, Orange County, and SanDiego4 offices will experience a 10-percent pay cuteffective November 1, while smaller cuts will bemade in other offices based on profitability andproduction.A strike followed the Respondent's implementa-tion of the above changes. The judge found thatthe strike, which lasted from about November 25until December 22, was in turn followed by ahiatus in negotiations. By letter dated February 19,1986, the Union requested that the Respondent fur-nish it with certain information in order that it"may be able to bargain intelligently for collectivebargaining agreements." Although certain itemswere provided, the Respondent refused to furnishcopies of the following: correspondence with cus-tomers since November 1, 1982, regarding ratechanges necessitated by employee wage rates;profit-and-loss statements for all facilities for theyears 1983 through 1985; compensation records forofficers, directors, shareholders, and managementemployees from 1983 through 1985; and informa-tion regarding investments made in all facilities forthe years 1983 through 1985.By letter dated February 28, 1986, the Respond-ent explained its refusal to provide the above infor-mation on the grounds of relevancy and because it"is not now nor has it ever claimed an inability topay." The Respondent added that its negotiatingposture is that "it needs to bring its wage costs pertruck in line with the competition in order toremain competitive."Despite the Respondent's failure to comply withthe above portions of the Union's information re-quest, contract negotiations resumed in June 1986and lasted until September 1986 when an agree-ment was reached for the Los Angeles facility.54 The employees in the Orange county and San Diego offices are notrepresented by the Union.The agreement was effective from October 31, 1986, to November30, 1987.288 NLRB No. 70 ARMORED TRANSPORT OF CALIFORNIA575Contract negotiations for the Ventura unit beganafter the Los Angeles negotiations were concludedBased on the above facts, the judge concludedthat the Respondent went beyond the expression ofa mere unwillingness to pay wage increases or toagree to other union bargaining demands. Instead,the judge found that by its words and conduct theRespondent, despite protestations to the contrary,conveyed to the Union an inability to pay withinthe meaning of Atlantic Hilton & Tower, 271 NLRB1600 (1984), thereby triggering an obligation toprovide the requested financial information underNLRB v. Truitt Mfg. Co., 351 U.S. 149 (1956). yrefusing to furnish the information, the judge con-chided that the Respondent violated its bargainingobligations under Section 8(a)(5) and (1) of theAct.In its exceptions, the Respondent disputes thejudge's findings that negotiations began in 1985,were followed by the Respondent's implementationin late 1985 of a final offer which reduced wagesand overtime pay, and continued with resumed ne-gotiations in 1986. The Respondent argues that ne-gotiations did not begin until the spring of 1986and that the Los Angeles collective-bargainingagreement was entered into following those negoti-ations. Further, the Respondent argues that theUnion's February 19, 1986 information request re-sulted from the Union's "anticipation" that the Re-spondent might claim an inability to pay in upcom-ing negotiations. The Respondent contends that nosuch claim was ever asserted.6The Respondent's exceptions are based in largepart on a contention that there were no pendingnegotiations at the time of the Union's informationrequest. Contrary to the Respondent's assertions,we fmd that the parties were in the midst of pro-tracted negotiations when the Union sent its Febru-ary 19, 1986 letter to the Respondent. Richard R.Irvin, corporate counsel and chief executive officerof the holding company that owns the Respond-ent's stock, testified that he was involved in negoti-ations with the Union in 1985 and that a differentgroup of officers controlled the Union until aboutOctober of that year. Irvin further testified that the1985 negotiations came to a deadlock, followingwhich the Respondent implemented some wagecuts and changes in working amditions.7 In addi-6 In addition, the Respondent contends in its exceptions that the recordis devoid of any evidence that the executed contract included a provisionfor a wage reduction. While it is true that the record does not reflect theterms of the Los Angeles contract, whether the document included wagereductions does not affect our decision here that the Respondent violatedthe Act by failing to comply with the Union's information request7 Unfair labor practice charges filed by the Union with respect to theimplemented changes were dismissed by the Regional Director, Therecord does not reflect the basis for the dismissal.tion, the record indicates that a hiatus, or what wasdescribed as a "cooling off period" in negotiations,occurred after the employees engaged in strike ac-tivities during November and December.The uncontroverted testimony of Wilson Clarkestablishes that, upon becoming the Union's attor-ney in early November, he immediately wrote tothe Respondent demanding that the wage cuts andother changes outlined in the Respondent's Octo-ber 11 letter to employees be withdrawn and be thesubject of bargaining. Further, Clark testified hesent the February 19, 1986 information request tothe Respondent, seeking financial data to preparefor the continuation of contract negotiations and toverify the reasons asserted by the Respondent in itsOctober 11 letter as justification for the changesmade in employee working conditions and wages.Clark also testified that there may have been anoutstanding request by the Respondent to bargainabout the time of his information request. In anyevent, the Respondent in its February 28, 1986 re-sponse to the Union's information request revealsan understanding that the parties were in the midstof negotiations through the use of such languageas, "Armored's negotiation posture has been and isnow . . . ." We conclude, based on all the above,that there is no merit in the Respondent's positionthat there were no pending negotiations at the timeof the Union's information request.Addressing the information request itself, we findthe Union's request for financial data made duringnegotiations was warranted as a response to state-ments made in the Respondent's October 11 letter.This letter, of which the Union was aware, had ex-plained the reasons for the Respondent's implemen-tation of earlier bargaining proposals. In light ofthe letter, we reject the Respondent's contentionthat in the course of negotiations it at no timepleaded an inability to pay and that thus theUnion's information request was made solely in an-ticipation of the Respondent's future bargaining po-sitions. In support of its contentions, the Respond-ent relies on its February 28, 1986 response to theUnion's information demand, in which it assertedsolely the need to bring its wage costs in line withthe competition in order to remain competitive.While it is true that an increase in operating costsmay place an employer in a disadvantageous posi-tion with respect to his competitors and that amere assertion of such competitive pressures is notnecessarily a claim of inability to pay, we are satis-fied that the Respondent went beyond assertingsuch a position here. In addition to references inthe October 11 letter to "the competition," the Re-spondent further conveyed in that letter a clearplea of poverty by stating that, "Armored Trans- 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDport can no longer pay its employees from two toseven dollars more per hour than the competitorswho are taking our business and your jobs." (Em-phasis added.) In its entirety, the letter, whichpointedly mentioned substantial financial losses, putthe Union on notice that because the Respondentwas unable to continue current wages it certainlywas in no position to meet any potential uniondemand for increases in benefits. By thus claimingduring bargaining an inability rather than a merewillingness to pay, the Respondent made its finan-cial position relevant to negotiations.8 We agreewith the judge that at that point good-faith bar-gaining required that the Respondent provide theUnion, on request, information relevant to its finan-cial status.8Although the Union did not request the financialrecords until February 1986, we note that the delayapparently resulted from a "cooling off period" inthe parties' negotiations and that whatever the pre-cise reasons for the hiatus, negotiations for the ini-tial collective-bargaining agreement in the Los An-geles unit, which occurred in 1985 and which re-sumed in 1986, are functionally part of a singlecourse of bargaining rather than amounting to sep-arate bargaining ventures. The relatively briefhiatus between late December and mid-February1986 does not of itself show the contrary.1• Wenote further that the record contains no evidencethat the Respondent's financial status changed inany material respect between October 11 and thefollowing February such that the assertions con-tained in the Respondent's October letter were nolonger applicable.Once a plea of poverty is established, the Boardmust determine whether the specific informationrequested is necessary and relevant to the bargain-ing process. We agree with the judge, for the rea-sons stated by him, that the Union has demonstrat-ed its need for, and is thus entitled to, the specificfinancial information requested in its February 19,8 Compare Buffalo Concrete, 276 NLRB 839, 841 (1985), enfd. in rele-vant part 803 F 2d 1333 (4th Cir. 1986), in which the employers through-out negotiations consistently maintained that they merely wanted toobtain a more competitive position in their industry; i e, the employersasserted an unwillingness rather than an inability to pay. See also NLRBv. Harvstone Mfg. Corp., 785 F.2d 570, 575-576 (7th dr. 1986), cert.denied 123 LRRM 2591 (1986).9 See generally Cowin & Co., 277 NLRB 802 (1985); Nielsen Litho-graphing Co., 279 NLRB 877 (1986); Coast Engraving Co., 282 NLRB1236 (1987).10 The Respondent's reliance on the 9-month delay between the Octo-ber letter and the resumption of actual negotiations in June 1986 is mis-placed. Obviously, the strike m November and December was in activesupport of the Union's current bargaining position. Further, the Respond-ent's unlawful withholding of the requested fmancial information in Feb-ruary 1986 may have been the cause of negotiations being resumed onlyseveral months after the Union's legitimate information request.1986 letter." Therefore, we shall order the Re-spondent to furnish the requested information tothe Union to the extent the information has not al-ready been provided.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Armored Transport of California, Inc.,Los Angeles and Ventura, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Order as modified.Insert the following as paragraph 2(b) and relet-ter the subsequent paragraphs."(b) On request, furnish the Union with the fi-nancial information requested in its letter of Febru-ary 19, 1986, and thereafter, to the extent the infor-mation has not already been provided."" Regarding the relevancy of profit-and-loss statements, see generallyCowin & Co., supra, and Nielsen Lithographing Co., supra, regarding com-pensation records, see S-B Mfg. Co, 270 NLRB 485 (1984); regarding in-- vestments, see generally Holey Printing Co., 262 NLRB 157 (1982) (unionentitled to information regarding the employer's inventory and real per-sonal property). With respect to the Union's request for copies of corre-spondence with customers relating to rate changes, this information di-rectly bears on the Respondent's financial status, as particularly demon-strated by evidence submitted during the hearing indicating that the nu-merical information included in such correspondence, when comparedwith profit-and-loss statements and other fmancial data, may assist theUnion in assessing the true financial status of the Respondent's oper-ations.Bernard T. Hopkins, Esq., for the General Counsel.Richard R. Irvin, Esq. (McLean & Irvin), of WoodlandHills, California, for the Respondent.Wilson Clark, Esq., of Covina, California, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEFREDERICK C. HERZOG, Administrative Law Judge.This case was heard by me in Los Angeles, California,on 7 January 1987 and is based on a charge filed by Cur-rency and Security Handlers Association (the Union)about 13 March 1986 alleging generally that ArmoredTransport of California, Inc. (Respondent) committedcertain violations of Section 8(a)(5) and (1) of the Na-tional Labor Relations Act (the Act). About 24 July1986 the Regional Director for Region 31 of the Nation-al Labor Relations Board (the Board) issued a consoli-dated complaint and notice of hearing alleging violationsof Section 8(a)(5) and (1) of the Act, in addition to otherallegations. About 28 November 1986 the Regional Di-rector issued a second consolidated amended complaintand notice of hearing alleging, inter alia, violations ofSection 8(a)(5) and (1) of the Act.In the course of the hearing, and pursuant to a motionadvanced by all parties, Case 31-CA-15654 was severedfrom all other cases placed in issue by the second con- ARMORED TRANSPORT OF CALIFORNIA577solidated complaint, and Cases 31-CA-15395, 31-CA-16109, and 31-CB-6455 were remanded to the RegionalDirector for his approval of agreements reached by allparties in settlement of all issues contained in the plead-ings having to do with those cases. Thus, the hearingproceeded only on the issues raised by the second con-solidated complaint having to do with the General Coun-sel's allegation that Respondent violated Section 8(a)(5)and (1) of the Act by virtue of its failure and refusal toprovide the Union with certain information, as requestedby the Union, in preparation for or during the course ofcollective-bargaining negotiations between the Union andRespondent.All parties appeared at the hearing through counsel,and were given full opportunity to participate, to intro-duce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and file briefs. Based on therecord, my consideration of the brief filed by counsel forthe General Counsel, and my observation of the demean-or of the witnesses, I make the followingFINDINGS OF FACTI.BUSINESS OF RESPONDENTThe complaint alleges and the appropriate answer ofRespondent admits, that Respondent is and has been atall times material, a corporation duly organized underand existing by virtue of the laws of the State of Califor-nia, with an office and prinicipal place of business locat-ed in Los Angeles, with other facilities located in othercities, including, among others, Ventura, California; thatthe Respondent, in the course and conduct of its businessoperations, annually sold goods or services valued inex cess of $50,000 to customers or business enterpriseswithin the State of California, which customers or busi-ness enterprises themselves meet one of the Board's juris-dictional standards, other than the indirect inflow or in-direct outflow standards.Based on these admitted facts, I fmd that Respondentis an employer engaged in and affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat the Union is now, and at all times material has been,a labor organization within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Contentions of the PartiesCounsel for the General Counsel and counsel for theCharging Party contend that in preparation for andduring the course of collective-bargaining negotiationsbetween the Union and Respondent, the Union submittedto Respondent certain requests for information and thatRespondent unlawfully failed and refused thereafter toprovide the Union with the information requested. Coun-sel for Respondent, on the other hand, contends that theinformation sought by the Union need not have beensupplied because the Union's request was overly broad,had not been placed in issue in the negotiations by virtueof any express or constructive "plea of poverty" on thepart of Respondent, and, in any event, was subsequentlymooted by the parties' arrival at a full and complete col-lective-bargaining agreement.B. The FactsIn the course of the hearing Respondent's counsel judi-cially admitted that Respondent carries out armored caroperations not only in California, but also in Texas, Ari-zona, Nevada, Oregon, Washington, and Utah. Withinthe State of California Respondent operates facilities lo-cated in numerous locales throughout the State. TheUnion represents employees employed at Respondent's. facilities located in Los Angeles, Ventura, Santa Maria,Sacramento, and Oakland. Another union, unnamed inthe record, is the certified collective-bargaining repre-sentative of Respondent's employees employed at its fa-cilities located in Merced, Fresno, Modesto, Salinas, SanJose, Orange County, San Diego, and San Marcos. Allother employees employed at other facilities in Californiaare unrepresented for collective-bargaining purposes.'Notwithstanding its enjoyment of representative statusamong the employees of various of the Respondent's fa-cilities, as shown above, at the time of the hearing theUnion had entered into only one collective-bargainingagreement with the Respondent. This collective-bargain-ing agreement covered the Respondent's employees inthe Los Angeles unit, and had an effective term from 31October 1986 to 30 November 1987. However, at thetime of the hearing, the parties were engaged in negotia-tions concerning the unit of employees employed at Re-spondent's Ventura facility, as well as Respondent's facil-ity at Santa Maria.The collective-bargaining agreement covering Re-spondent's Los Angeles facility was entered into follow-ing a period of negotiations that began in 1985 and thatculminated in Respondent's implementation of a finaloffer that included provision for reduction in the pay ofemployees. The reductions were announced in a letter toall employees of Respondent from Respondent's presi-dent dated 11 October 1985. That letter read as follows:Dear Employees:Most of you have heard rumors and have experi-enced concern over the fact that Armored Trans-port of California, Inc. has lost all of its Federal Re-The complaint alleges, the answer adnuts, and the parties agreedduring the course of this hearing that these proceedings are involvedwith, and only with, the following appropriate units for the purposes ofcollective bargaining within the meaning of Sec. 9(b) of the Act:a.Included All full-time and regularly scheduled part-timednver/messenger/guards and vault-driver/messenger/guards em-ployed by the (Respondent) at its Los Angeles, California location.Excluded: All other employees, including house guards, clericals,clerical/deposit workers, computer operators, managers and supervi-sors as defined in the Act.b.Included: All full-time driver/messenger/guards and vault-driver/messenger/guards employed by the (Respondent) at its Ven-tura, California location.Excluded: All other employees, including house guards, clericals,clerical/deposit workers, computer operators, managers and supervi-sors as defined in the Act. 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDserve Bank work in Los Angeles, Orange and SanDiego counties and most of its work in San Bernar-dino and Riverside counties, effective November 1,1985. The loss of revenue to the company willamount to over $2,000,000 per year.The companies who have taken this work areBrinks, Loomis and Sectran. In summary, we lostall our work in all offices where the first andsecond men's wages were $10.00 per hour or more.We also lost in Pomona where the top wage is$9.85 per hour.In order to avoid losing jobs and disruptingroutes, we have lowered prices to our major marketchains and department stores over the last threeyears; for example, Vons is at a lower price than1983 and we do not even have Ralphs any more.We did not raise our price to the Fed in Los Ange-les and Orange counties yet retained none of theFed work. We also lost Bank of America city runslast January to Brinks.In addition to loss of business and loss of reve-nue, the cost of workmen's compensation has morethan doubled and accident insurance has also dou-bled. In the Los Angeles office, we have had aseries of internal thefts since January amounting toover $250,000 in losses. We then have had employ-ees who are unwilling to take a polygraph examina-tion to assist us in investigating these losses.What this all adds up to is that Armored Trans-port can no longer pay its employees from two toseven dollars more per hour than the competitorswho are taking our business and your jobs.Effective November 1, 1985, all Armored Trans-port of California, Inc. offices will be earning over-time only after 50 hours of work in any week,Monday through Sunday. The 40 hour guaranteeprovisions for regular full time employees are notchanged.Effective November 1, 1985, a 10% pay cut willapply for all Armored Transport of California, Inc.employees in the Los Angeles, Orange County andSan Diego offices. Lesser cuts will be made in thesmaller offices based upon profitability and produc-tion.Only time will tell if our competitors can per-form the work you have been doing for the banksusing $5.00 and $6.00 per hour employees.We are working hard to retain as much bankwork as we can from the independent banks; how-ever, the big banks will stay with the Fed as long asthey can get their work done at a cheaper price.I regret very much to having to take this actionas I know most of you have been working veryhard and probably deserve an increase rather than apay cut. More important at this time is to be thank-ful you have the best armored car job in the coun-try and wait to see what happens when Sectran, etal, have to play in the big league.Despite what appears to be a set-back, I am opto-mistic [sic] about the future. Do not panic andthings should work out O.K.Sincerely,Armored Transport of California, Inc./s/ Robert G. IrvinRobert G. Irvin, PresidentFollowing implementation the Union struck Respond-ent from approximately 25 November until approximate-ly 22 December 1985, when employees apparently re-turned to work. There followed a hiatus in negotiations.In preparation for the renewal of negotiations, theUnion's attorney wrote to Respondent on 19 February1986, requesting that the Union be provided with certaininformation. Thereafter, Respondent furnished the Unionwith certain information and/or the parties otherwisedisposed of a number of the possible disputes arisingfrom the Union's request for information. However, it isundisputed that Respondent failed and refused to provideinformation in response to four of the Union's requests,which were:4. Copies of correspondence with customers sinceNovember 1, 1982 regarding changes in rates be-cause of changes in employee rates of pay.' 5. Copies of profit and loss statements coveringall facilities for the years 1983 through 1985.6.Copies of records of compensation paid to offi-cers, directors and shareholders of the Companyand to management level employees for the years1983 through 1985.7.Information relating to investments made bythe Company in all facilities, including any new fa-cilities for the years 1983 through 1985.By letter dated 28 February 1986, Respondent's coun-sel, the son of its president, set forth Respondent's objec-tions to the four items requested by the Union, as fol-lows:4.We object to your request No. 4 regardingcorrespondence with the company's customers asbeing irrelevant and as not relating to the terms andconditions of employment. Obviously, all company's[sic] consider their wage costs along with a multi-tude of other concerns when assessing what tocharge customers for services provided. Further,Armored is not now nor has it even claimed an in-ability to pay. Armored's negotiation posture hasbeen and is not that it needs to bring its wage costsper truck in line with the competition in order toremain competitive. Additionally, the company isnot now nor has it ever tried to negotiate wagecosts below the competition.5.We object to your request No. 5 concerningprofit and loss statements for basically the same rea-sons we objected to your request No. 4. z'6.We object to your request No. 6 concerningcompensation of non-bargaining unit employees forbasically the same reasons we objected to your re-quest No. 4.7.We object to your request No. 7 concerningcompany capital investments for basically the samereasons we objected to your request No. 4. ARMORED TRANSPORT OF CALIFORNIA579Subsequently the parties negotiated from June untilSeptember 1986 and reached the agreement referred toabove covering the Los Angeles facility. The Union,throughout these negotiations, repeated its demands forthe information enumerated above and Respondent re-peated its refusal, as well as its denial that its refusal waspredicated on an inability by Respondent to pay.Following the conclusion of the negotiations regardingRespondent's Los Angeles facility, the negotiations re-garding Respondent's Ventura facility began, and werein progress at the time of the hearing. All that has beensaid with respect to requests by the Union for informa-tion, and denials by the Respondent of the Union's rightto such information, has equal application here, withonly the dates being different.C. Analysis and ConclusionsSection 8(a)(5) of the Act, 29 U.S.C. 158(a)(5),makes it an unfair labor practice for an employer "torefuse to bargain collectively with a representative of hisemployees. . . ." Where an employer claims an inabilityto pay a wage increase, the employer's duty to bargain ingood faith under Section 8(a)(5) includes an obligation tosupply the union, on request, with fmancial records toverify the claimed inability to pay. As the SupremeCourt explained in NLRB V. Truitt Mfg. Co., 351 U.S.149, 152-153 (1956):Good faith bargaining necessarily requires thatclaims made by either bargainer should be honestclaims. This is true about an asserted inability topay an increase in wages. If such an argument is im-portant enough to present in the give and take ofbargaining, it is important enough to require somesort of proof of its accuracy.Without disclosure of such information, the union wouldbe frustrated in performing its representative functions incollective bargaining and the statutory scheme would bedefeated. Printing Pressmen Local 51 (Milbin Printing) v.NLRB, 538 F.2d 496, 500 (2d Cir. 1976); United FireProof Warehouse Co. v. NLRB, 35,6 F.2d 494, 497-498(7th Cir. 1966). Moreover, as the Board and the courtsrecognize, an employer's claim of inability to pay "neednot be expressed with any particular magic words." At-lanta Hilton & Tower, 271 NLRB 1600, 1602 (1984). Ifthe employer's refusal to meet a wage demand, reason-ably interpreted, is the result of financial inability tomeet the employees' demand rather than a simple unwill-ingness to do so, the exact formulation used by the em-ployer in conveying this message is immaterial. AtlantaHilton & Tower, ibid.; Printing Pressmen Local 51 (MilbinPrinting) V. NLRB, supra; NLRB v. Unoco Apparel, 508F.2d 1368, 1670 (5th Cir. 1975). A mere expression of un-willingness to pay wage increases of the sort beingsought by a union during the course of negotiations willnot trigger any duty to disclose financial records. Adver-tisers Mfg. Co., 275 NLRB 100 (1985). The requisite rel-evance of such records may be established if the employ-er's own words are deemed to be sufficiently specific toconvey a meaning that the employer is unable to meetthe financial demands of the union. Atlanta Hilton &Tower, supra.In this case I am unable to preceive how any reasona-ble construction of Respondent's own words, set forth inits letter to all employees on 11 October 1985, can leadto a conclusion other than that Respondent chose to gowell beyond the mere expression of an unwillingness topay the Union's financial demands. For the very wordscontained within the letter to all employees state withoutqualification: "What this all adds up to is that ArmoredTransport can no longer pay its employees from $2 to $7more per hour than the competitors who are taking ourbusiness and your jobs." Such words cannot be con-strued as conveying a mere possibility, or a hint concern-ing Respondent's view of what was probable. They stateboldly, unequivocally, flatly, and certainly, as fact, Re-spondent's inability not only to grant its employees araise in wages, presumably being demanded by theUnion at that time. Respondent's letter went on to statewithout qualification Respondent's financial inability topay as justification for the various other actions of Re-spondent announced in that letter (i.e., raising thenumber of hours employees would be required to workbefore becoming eligible for overtime pay and the imple-mentation of the 10-percent pay cut for all employees inthree of Respondent's facilities, with lesser cuts to bemade in other offices based on "profitability and produc-tion").2 Thus, I find and conclude that, notwithstandingits repeated protestations to the contrary, Respondentdid expressly state that it was financially unable to payeither a wage increase or to maintain wages at pastlevels.I have considered Respondent's argument that its sub-sequent conclusion of a collective-bargaining agreementwith the Union has mooted the questions presented bythe Union's request for information. I reject the argu-ment. First of all, the facts show that such an argumentcould be made, if at all, only with respect to one of thefacilities, i.e., Los Angeles, because that is the only facili-ty where a collective-bargaining agreement has beenconcluded. Other, negotiations for other facilities werestill in progress at the time of the hearing, and the infor-mation sought has obvious relevance in such negotia-tions. However, I also reject the argument as a matter oflaw because subsequent execution of a contract by aunion without receipt of information previously soughtdoes not render the information irrelevant because theunion may simply have decided that the advantages ofthe contract in hand would outweigh those which itmight enjoy with all the information available to it.NLRB v. Fitzgerald Mills Corp., 133 NLRB 877 (1961),enfd. 313 F.2d 260 (2d Cir. 1963), cert. denied 375 U.S.834 (1963).Finally, I conclude that the Respondent's arguments tothe effect that the material sought is not producible be-2 Neither Buffalo Concrete, 276 NLRB 839 (1985), nor Nielsen Litho-graphing Co., 279 NLRB 877 (1986), both cited by Respondent, is helpfulto its position. Neither case deals with a factual situation such as this,where a respondent's chief executive officer has mformed all employeesthat, m effect, a raise in wages is not only impossible, but that a loweringof wages is an absolute necessity. 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcause the requests are overly broad (an objection I readas meaning that the task gathering the information to-gether would be oppressive, or would require Respond-ent to produce private or privileged information, or be-cause Respondent should not be required to produce in-formation of such a sensitive nature) are all withoutmerit. As shown above, it is Respondent's own wordsthat placed each of these matters in controversy. Re-spondent's own letter to employees spoke of losses ofbusiness amounting to millions of dollars per year, andthen went on to itemize certain increased cost factors.The net effect of this was to place in issue Respondent'salleged incapacity to compete or remain in business with-out concessions being made by employees both in thewages they receive per hour and in the number of hoursthey worked.Thus the inquiries into customers' rate changes, profitand loss statements, compensation paid to officers, direc-tors, shareholders, and management employees, and in-vestments made by Respondent, the four areas inquiredabout by the Union, are, in my opinion, reasonably relat-ed to the overall question of Respondent's profitability,which it placed in issue through its own letter to em-ployees. Thus, assuming that the Union would attempt toargue that Respondent's asserted need for concessionswas unwarranted, or even that employees might begranted wage increases, the Union's requests appear toeasily fit within the liberal definition of relevancy adopt-ed by the Board and the courts, which, in general, re-quires only that the information sought be directly relat-ed to the Union's function as bargaining representativeand that it appear reasonably necessary for the perform-ance of this function. As the Supreme Court pointed outin NLRB v. Acme Industrial Co., 385 U.S. 432 (1967), thisis basically a "discovery-type standard."Finally, in this regard, I reject the arguments concern-ing oppression and privacy on the basis that no evidencehas been offered, and none appears from the face of therequests made by the Union, demonstrating that requir-ing Respondent to produce this material would beunduly oppressive or an undue invasion of privacy.Thus, I have concluded that Respondent was under anobligation to provide correct answers to the Union's in-quiries which are the subject of this case, and by its fail-ure to do so, acted inconsistently with its statutory dutyto bargain in good faith. Respondent's failure and refusalwas and is, therefore, violative of Section 8(a)(5) of theAct. Respondent's refusal to permit access to financialdata in question clearly made it more difficult, if not im-possible, for its employees' bargaining representative tocarry out its bargaining duties properly, and therebyinterfered with, restrained, and coerced those employeesin the exercise of the rights guaranteed to them underSection 7, all of which is violative of Section 8(a)(1), ofthe Act.On the foregoing findings and the entire record, I statethe followingCONCLUSIONS OF LAW1. Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By failing and refusing to turn over necessary andrelevant fmancial data on request by the Union, Re-spondent engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edsORDERThe Respondent, Armored Transport of California,Inc., Los Angeles and Ventura, California, its officers,agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain collectively in good faith withCurrency and Security Handlers Association as the ex-clusive collective-bargaining representative of its em-ployees employed in the following two units that are ap-propriate for purposes of collective bargaining:a.Included: All full-time and regularly scheduledpart-time driver/messenger/guards and vault-driver/messenger/guards employed by ArmoredTransport of California, Inc. at its Los Angeles,California location.Excluded: All other employees, including houseguards, clericals, clerical/deposit workers, computeroperators, managers and supervisors as defined inthe Act.b.Included: All full-time driver/messenger/-guards and vault-driver/messenger/guards em-ployed by Armored Transport of California, Inc. atits Ventura, California location.Excluded: All other employees, including houseguards, clericals, clerical/deposit workers, computeroperators, managers and supervisors as defined inthe Actby failing and refusing to disclose necessary and relevantrequested financial information.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Bargain collectively and in good faith with Curren-cy and Security Handlers Association as the exclusivecollective-bargaining representative of the employees inthe units described above with respect to wages, hours,and other terms and conditions of employment.(b)Post at its facilities in Los Angeles and Ventura,California, copies of the attached notice marked "Appen-3 All outstanding motions that are mconsistent with the terms of thisOrder are overruled. If no exceptions are filechas provided by Sec. 102.46of the Board's Rules and Regulations, the findings, conclusions, and rec-ommended Order shall, as provided in Sec. 102.48 of the Rules, be adopt-ed by the Board and all objections to them shall be deemed waived forall purposes. ARMORED TRANSPORT OF CALIFORNIA581dix."4 Copies of the notice, on forms provided by theRegional Director for Region 31, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order a the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the Untied States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT refuse to bargain collectively in goodfaith with Currency and Security Handlers Associationas the exclusive collective-bargaining representative ofour employees employed in the following described unitsa.Included: All full-time and regularly scheduledpart-time driver/messenger/guards and vault-driver/messenger/guards employed by us at ourLos Angeles, California location.Excluded: All other employees, including houseguards, clericals, clerical/deposit workers, computeroperators, managers and supervisors as defined inthe Act.b.Included: All full-time driver/messenger/-guards and vault-driver/messenger/guards em-ployed by us at our Ventura, California location.Excluded: All other employees, including houseguards, clericals, clerical/deposit workers, computeroperators, managers and supervisors as defined inthe Actby failing and refusing to disclose necessary and relevantfinancial information.WE WILLS NOT in any like or related manner restrain orcoerce you in the exercise of the rights guaranteed youby Section 7 of the Act.WE WILL turn over to the Union the financial informa-tion it requested on 19 February 1986, and thereafter,and which has not been previously turned over to them.WE WILL bargain collectively and in good faith withthe Union as the exclusive collective-bargaining repre-sentative of all our employees in the above-describedunits.ARMORED TRANSPORT OF CALIFORNIA,INC.